Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20   PageID.3706   Page 1 of 36




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 JOHN DOE, an individual,

       Plaintiff,

 vs.                                             Case No.: 18-cv-11776
                                                 Hon. Arthur J. Tarnow
 UNIVERSITY OF MICHIGAN et al.,                  Mag. Elizabeth A. Stafford

       Defendants.


 DEBORAH GORDON LAW                       MILLER, CANFIELD, PADDOCK
 Deborah L. Gordon (P27058)               AND STONE, P.L.C.
 Elizabeth A. Marzotto Taylor (P82061)    Brian M. Schwartz (P69018)
 Attorneys for Plaintiff                  Attorney for Defendants
 33 Bloomfield Hills Parkway, Suite 220   150 West Jefferson, Suite 2500
 Bloomfield Hills, Michigan 48304         Detroit, Michigan 48226
 (248) 258-2500                           (313) 963-6420
 dgordon@deborahgordonlaw.com             schwartzb@millercanfield.com
 emarzottotaylor@deborahgordonlaw.com
                                          SAUL EWING ARNSTEIN &
                                          LEHR LLP
                                          Joshua W.B. Richards
                                          Amy L. Piccola
                                          Attorneys for Defendants
                                          1500 Market Street, 38th Floor
                                          Philadelphia, Pennsylvania 19102
                                          (215) 972-7737
                                          joshua.richards@saul.com
                                          amy.piccola@saul.com


          PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION
                     FOR SANCTIONS [ECF123]
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20                                                    PageID.3707                Page 2 of 36




                                                   TABLE OF CONTENTS

 Index of Authorities ............................................................................................................................ii

 I.         INTRODUCTION.................................................................................................................1

 II.        RELEVANT PROCEDURAL HISTORY .......................................................................6

 III.       FACTS ...................................................................................................................................17

 IV.        LEGAL STANDARD ........................................................................................................22

 V.         ARGUMENT .......................................................................................................................24

            1.         Plaintiff did not intentionally or materially misrepresent his academic
                       schedule .....................................................................................................................24

            2.         Neither Plaintiff nor his counsel acted in bad faith ..............................................29

 VI.        CONCLUSION....................................................................................................................32

 CERTIFICATE OF SERVICE ......................................................................................................32




                                                                           i
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20                                 PageID.3708          Page 3 of 36




                                       INDEX OF AUTHORITIES

 Cases

 Chambers v. NASCO, Inc.,
  501 U.S. 32 (1991) ...............................................................................................23

 Doe v. Baum,
  903 F.3d 575 (6th Cir. 2018) ................................................................... 7, 8, 9, 11

 Doe v. Univ. of Cincinnati,
  872 F.3d 393 (6th Cir. 2017) ....................................................................... 4, 6, 11

 First Bank of Marietta v. Hartford Underwriters Ins. Co.,
   307 F.3d 501 (6th Cir. 2002) ......................................................................... 23, 29

 In re Ruben,
 825 F.2d 977 (6th Cir. 1987) ..................................................................................23

 Metz v. Unizan Bank,
  655 F.3d 485 (6th Cir. 2011) ................................................................................23

 Shimman v. Int’l Union of Operating Engineers, Local 18,
   744 F.2d 1226 (6th Cir. 1984) ..............................................................................23

 United States v. Wallace,
  964 F.2d 1214 (D.C.Cir. 1992).............................................................................31

 Williamson v. Recovery Limited Partnership,
 826 F.3d 297 (6th Cir. 2016) ..................................................................................23

 Other Authorities

 42 U.S.C. § 1983 ........................................................................................................6




                                                             ii
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3709    Page 4 of 36




 I.    INTRODUCTION

       Defendants’ current Motion for Sanctions is the culmination of a fallacious

 legal strategy based on a concerted decision to defy Sixth Circuit dictates. The

 motion was interposed recklessly and for an improper purpose. Defendants

 permanently cancelled the misconduct hearing at issue on April 16, 2020, and this

 case is now over. Nonetheless, Defendants have determined that they will expend

 State resources in an attempt to lash out at Plaintiff over his homework and exam

 schedule. Defendants appear incensed that Plaintiff sought a brief delay of the Office

 of Student Conduct Resolution (OSCR) hearing unilaterally scheduled for April 22,

 2020, eight days before the conclusion of his final academic semester, and when no

 relief was forthcoming, filed a motion for injunctive relief.

       In his request to OSCR for a delay and in his motion for injunctive relief

 Plaintiff documented his academic schedule for the period April 13 through April

 30, 2020. ECF 98-1. He submitted the schedule to Title IX Coordinator Elizabeth

 Seney on April 6, 2020. Defendants now falsely accuse Plaintiff of submitting a

 document “replete with misrepresentations”, “bad faith conduct”, “misleading the

 court to try to delay a hearing…”, “misrepresenting facts”, claiming “he did not

 simply make up a date or two – he represented more than a half dozen course

 requirements that did not exist as of the date he filed his motion…”, and making

 statements that are “provably false” when he knew “that any inquiry would expose

                                           1
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20       PageID.3710    Page 5 of 36




 him.” ECF 123, Page ID 3609-11, 3614, 3616, 3618. They state that Doe’s

 “sanctionable” conduct is “particularly offensive” because he asked for “anonymity

 for fear his good name would be tarnished by allegations of poor character” and

 because he “made credibility a central issue.” Id. at Page ID 3618. These are

 extraordinarily damaging things to say about any person, much less a 24-year-old

 student at their university, who has successfully completed six years of study,

 obtained two degrees at the cost of approximately $400,000 and is about to move

 forward with his life.

       Defendants’ accusations are false. The affidavit they offer in support is

 replete with incorrect statements of fact and relies on outdated information. The

 affiant does not identify where she obtained her information, proving the

 unreliability of the affidavit and the motion. Once the University terminated live

 classes and exams, the pre-set academic schedule was changed by faculty as

 necessary to deal with the new circumstances. Multiple changes were made to

 Plaintiff’s schedule after the March 25, 2020 school closure. As set forth below, all

 of the information he provided to the Title IX office on April 6, 2020 and to this

 Court on April 10, 2020 in the motion for injunctive relief was accurate. Defendants

 seek attorney fees for a Response to the motion they never filed; nor did they attach

 the proposed response to this motion. Plaintiff acted in good faith. He presented his

 schedule accurately, as he believed it to be, and provided Defendants with a letter

                                          2
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3711   Page 6 of 36




 from his therapist in an attempt to delay the hearing until after completion of the

 academic semester. In spite of the pressure he was under, the University provided

 him with no relief.

       Defense counsel was forewarned about the motion for sanctions he was about

 to file. On May 1, 2020 he sought concurrence in the instant motion, stating that it

 would be filed at 2:00 p.m. Plaintiff’s counsel responded:

       “Having reviewed your papers I believe you are incorrect. I can obtain
       information from my client that will assist you, but will not be able to do so
       by your 2:00 cut off. Exhibit L (emphasis added).

 Defendants and their counsel ignored this offer and filed their motion at 2:08 p.m.

 ECF 123. They now seek sanctions for a Response they never filed because their

 own unilateral actions mooted the underlying Motion.

      In addition to accusing Plaintiff of lying to the Court, Defendants made further

 false accusations, including that “Doe’s strategy has consistently been obstruction

 and delay,” resulting in “the ultimate windfall when claimant, who watched

 powerless for nearly two years as the University was enjoined from completing its

 investigation into her allegations of rape … would no longer participate in the

 hearing process…” ECF 123, Page ID 3610.

       Defendants do not cite to the record in support of their statement as to

 “obstruction and delay” by Plaintiff because there is no such record. The University

 was “enjoined” because it refused to comply with the law and then sought a stay.

                                          3
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3712    Page 7 of 36




 Plaintiff never received any “windfall”. He sought to proceed with a due process

 hearing over two years ago and was anxious to clear his name. On March 23, 2020,

 this Court held that the 2018 Policy Defendants sought to apply to Plaintiff was

 indeed unconstitutional; Plaintiff was correct all along. Nor did the Claimant

 “watch[] powerless for nearly two years”— she successfully completed her

 education. Any delay of her ability to have a hearing was due solely to Defendants’

 continuing refusal to follow the law.

        This case should never have been necessary. Defendants flaunted the law of

 the Sixth Circuit at least since August 1, 2017, the date Doe v. Univ. of Cincinnati,

 872 F.3d 393 (6th Cir. 2017) was decided. In March 2018, eight months after

 Cincinnati, Defendants sought to adjudicate a sexual misconduct complaint against

 Plaintiff using a policy that clearly did not provide the required due process.

        On July 6, 2018, this Court granted in part Plaintiff’s motion for a temporary

 restraining order. ECF 30. It ordered that the University provide Plaintiff with a

 hearing, and citing to Cincinnati, further ordered that that “Plaintiff may question

 Claimant through the RO, RC, or Student Resolution Panel,” only. Id. at Page ID

 744.   The case should have ended there. The University should have swiftly

 adjudicated the OIE complaint pursuant to the Court’s order. The entire OIE matter

 would have been completed by the fall semester of 2018.




                                           4
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20          PageID.3713    Page 8 of 36




       Instead, on July 25, 2018, Defendants filed a notice of an appeal and requested

 a stay of the entire matter, including the underlying administrative student conduct

 case. ECF 32, 33. They argued that without a stay, they would be “irreparably

 harmed” because they would be forced to forego adherence to their “written

 policies” Id. at Page ID 828. Plaintiff did not concur, arguing that time was of the

 essence in proceeding with the hearing. ECF 38, Page ID 1089. The stay was

 granted. ECF 41.

       Nine months were wasted at the Sixth Circuit before the remand in April 2019.

 Thereafter, Defendants continued to dither, arguing that they should be allowed to

 proceed with the OIE hearing without a ruling from the Court as to due process. The

 Court rejected these arguments. ECF 78, 81.

       As of January, 2020, $1.2 million has been spent by the University on this

 case. It appears that the current amount is at least $1.5 million and counting. Plaintiff

 presently has a motion for attorney fees pending seeking less than $300,000. ECF.

 95. Defendants oppose his motion, characterizing the amount sought as “excessive,”

 and arguing that Plaintiff “obtained only modest, technical relief.” ECF 113, Page

 ID 2983. Defendants’ March 25, 2020 appeal of the Court’s order granting Plaintiff’s

 Motion for Partial Summary Judgment is now clearly moot, as there is no remaining

 case or controversy, but Defendants refuse to dismiss it, requiring Plaintiff to file a




                                            5
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3714     Page 9 of 36




 motion with the Sixth Circuit. See Case 20-1293, Doc. 14. The State of Michigan

 has been ill-served by Defendants’ conduct and the handling of this case.

       Defendants motion for sanctions should be denied. It has no merit and is a

 gratuitous attack on a student who sought only to obtain constitutional protections.

 II.   RELEVANT PROCEDURAL HISTORY

  Plaintiff Attempts to Proceed with a Due Process Hearing; Defendants Waste
                 Time Attempting to Elude Sixth Circuit Dictates

       Prior to this litigation being filed, on May 29, 2018, Plaintiff sought to clear

 his name at a due process hearing. Citing to Cincinnati, decided ten months earlier,

 his counsel made such a request to Vice President Timothy Lynch and Title IX

 Director Pamela Heatlie. Exhibit M.

       In June 2018, Plaintiff brought a motion for injunctive relief against

 Defendants pursuant to 42 U.S.C. § 1983 for due process violations under the

 Fourteenth Amendment to the United States Constitution. On July 6, 2018, this

 Court granted in part and denied in part Plaintiff’s motion for a temporary restraining

 order. ECF 30. It ordered that the University provide Plaintiff with a hearing, and

 citing to Cincinnati, further ordered that that “Plaintiff may question Claimant

 through the RO, RC, or Student Resolution Panel,” only. Id. at Page ID 744. The

 case should have ended here. The University should have swiftly adjudicated the

 OIE complaint pursuant to the Court’s order. The entire OIE matter would have been

 completed by the fall semester of 2018.
                                           6
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3715     Page 10 of 36




        Instead, on July 25, 2018, Defendants filed a notice of an appeal and requested

  a stay of the entire matter, including the underlying administrative student conduct

  case. ECF 32, 33. They argued that without a stay, they would be “ irreparably

  harmed” because “adhering to the court’s order would set an irreversible internal

  University precedent departing from the University’s written policies governing

  claims of sexual misconduct, and, “any alleged harm to plaintiff is outweighed by

  the harm to the University …” Id. at Page ID 828 (emphasis added).

        Plaintiff did not concur, predicting precisely what came to pass:

        “Plaintiff would be substantially harmed by a stay of the preliminary
        injunction. His eligibility to continue his graduate education could be curtailed
        or even destroyed by Defendants finding that he sexually assaulted another
        student, and any resultant sanctions. It is also undeniably in the Claimant's
        best interest to proceed immediately under the Court's order, before the
        integrity of the adjudicatory process is negatively impacted by fading
        memories, and witnesses becoming unavailable or unwilling to participate.”

  ECF 38, Page ID 1089 (emphasis added). The stay was granted. ECF 41.

        Six days after Defendants’ filed their motion for stay, Doe v. Baum, 903 F.3d

  575 (6th Cir. 2018) was argued in the Sixth Circuit Court of Appeals. Judge Julia

  Gibbons took note on the record of Defendants’ “defiance”:

        “I can’t get past the University’s indifference, defiance, or whatever you want
        to call it to our Circuit precedent and the basic principles of due process.” See
        Oral Argument Before Sixth Circuit Court of Appeals in Case No. 17-2213,
        John           Doe          v.        David          Baum,          et        al.,
        http://www.opn.ca6.uscourts.gov/internet/court_audio/aud1.php, at 29:06-
        29:26 (August 1, 2018).



                                            7
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3716    Page 11 of 36




  The Baum oral argument provided ample evidence that Defendants should re-assess

  their position and allow the OIE hearing to proceed. They did not do so.

        In September 2018, Plaintiff began classes at the University to obtain a

  master’s degree in engineering. The Claimant also returned to school for her senior

  year. Both were scheduled to graduate eight months later, in late April 2020.

        On September 7, 2018, this Court issued its opinion in Baum, holding that:

        “Today we reiterate that… if a public university has to choose between
        competing narratives to resolve a case, the university must give the accused
        student or his agent an opportunity to cross-examine the accuser and the
        adverse witnesses in the presence of a neutral fact-finder.” 903 F.3d at 587
        (emphasis added).

  On September 9, 2018, the University filed an En Banc Petition with the Sixth

  Circuit in Baum. See Case No. 17-2213, RE 49-1. There they admitted that,

  “Appellees are no longer contesting whether the investigative model they have used

  to date is sufficient, and understand that they must provide students in Title IX cases

  with a live hearing including cross-examination.” Id. at p. 8. In spite of this

  admission, at that very moment they were still using their 2018 Policy, and continued

  to do so for the next four months (the “Interim Policy” was issued on January 9,

  2019). Defendants’ En Banc Petition implored the Court not to require direct

  examination, urging that “[p]revious decisions of this Court (and other courts) have

  made clear that cross-examination in the form of written questions submitted

  through a hearing officer is constitutionally sufficient…” Id. at p. 5. Notably, cross-

                                            8
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3717    Page 12 of 36




  examination in the form of questions “submitted through the hearing officer” was

  exactly what this Court ordered them to provide Plaintiff in this case on July 6, 2018

  (ECF 30 Page ID 743), and what they were, at that very moment, appealing.

        After Baum, the University President voiced his dissatisfaction with the

  ruling:

        “The court ruled that a public university must give an accused student an in-
        person hearing when credibility is at issue in sexual misconduct cases and
        provide the opportunity for the accused student or their adviser to cross-
        examine the accuser and witnesses…but U-M respectfully submits that the
        Sixth Circuit got it wrong. In fact, even one of the three judges on the panel
        dissented.” Mark Schlissel, University President, January 29, 2019 Letter to
        the Community.


  ECF 47, Page ID 1341-42. Thereafter, Defendants persisted with their Appeal,

  needlessly allowing more time to pass. While Defendants dithered, the OIE matter

  remained stayed, at their request.

        Eight months after Defendants requested the Stay, on April 10, 2019, the Sixth

  Circuit vacated the Court’s TRO, and remanded the case for reconsideration in light

  of Doe v. Baum and the University’s new 2019 Interim Policy (“Interim Policy”)

  issued on January 9, 2019. See Case Nos. 18-1870, 18-1903, RE 35-1.

        On June 5, 2019, Defendants filed a doomed motion to dismiss, rehashing

  their earlier arguments (which the Sixth Circuit declined to address) that Plaintiff’s

  claims were not ripe and that he had no standing. ECF 49. This motion was another

  concerted decision by Defendants to significantly delay this case, and by extension,
                                            9
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3718    Page 13 of 36




  the misconduct hearing. The University was far more concerned with preventing

  this Court from issuing an order compelling due process than ensuring the Claimant

  received a timely hearing.

        The University Director of Public Affairs and Internal Communications

  publicly explained Defendants’ motivation to continue this needless legal battle:

        “Fitzgerald said the university’s right to control its own policies is worth
        fighting for. ‘We must retain the authority over our policies to do that in the
        best way we know how and we’re willing to fight in court to maintain that
        authority,’ he said. At the University of Michigan, ‘we fight for our principles
        because it’s the right thing to do and that means defending policies designed
        to protect the needs and rights of all students and standing up when a judge
        refuses to follow the law.’”

  Gus Burns, UM Sexual Misconduct Policy Lawsuit has Cost $648,380 in legal fees

  so far, MLIVE (July 12, 2019), https://www.mlive.com/news/2019/07/um-sexual-

  misconduct-policy-lawsuit-has-cost-648380-in-legal-fees-so-far.html.

        Before filing his June 10, 2019, Motion for Partial Summary Judgment (ECF

  53), Plaintiff sought Defendants’ concurrence in a simple order stating that the 2018

  Policy applied to Plaintiff was unconstitutional; enjoining Defendants against further

  use of the 2018 Policy; and setting forth that Defendants would provide Plaintiff a

  live hearing with cross-examination. The University refused to concur in such relief,

  which would have permitted them to immediately proceed against Plaintiff.

  Response to Emergency Motion for Stay, ECF 79-1.




                                           10
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3719     Page 14 of 36




        A motion hearing on Defendants’ motion to dismiss and Plaintiff’s motion for

  partial summary judgment was set for November 21, 2019. ECF 77. On October 21,

  2019, Defendants filed a frivolous Emergency Motion for Stay of Motion Hearing

  (ECF 78) seeking to stay the entire case to give the University the chance to “moot”

  Plaintiff’s due process claim. Id. at Page ID 2390. This Court denied Defendants’

  request for a stay, as it could not allow Defendants to proceed against Plaintiff before

  deciding this matter as the Sixth Circuit directed. ECF 81.

        On March 23, 2020, this Court granted Plaintiff’s Motion for Partial Summary

  Judgment. The Court held that Plaintiff was entitled to summary judgment as a

  matter of law on his due process claim; the 2018 Policy was unconstitutional, as

  were aspects of the 2019 Interim Policy; due process rudiments would be required

  at the eventual hearing; and also denied Defendants’ Motion to Dismiss as to the due

  process issue. ECF 90, Page ID 2575, 2585, 2588, 2592, 2603-04. The Court noted:

        “From its inception to the University’s appeal in Baum, the 2018 Policy was
        in violation of Circuit precedent. Five months before publishing its 2018
        Policy and likely during its drafting, the Sixth Circuit held that cross-
        examination was “‘essential to due process’” only where the finder of fact
        must choose “‘between believing an accuser and an accused,’” and implored
        universities to provide a means for decision makers “to evaluate an alleged
        victim’s credibility.” Cincinnati, 872 F.3d at 405-06. The Court of Appeals
        further emphasized that deciding the plaintiff’s fate without a hearing and
        cross-examination was a “disturbing . . . denial of due process.” Cincinnati,
        872 F.3d at 402.” Id. at Page ID 2591-92.

        The stay on the student conduct process was lifted. Judgment was entered on

  March 24, 2020. ECF 91. The next day, Defendants filed notice of yet another
                                            11
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20      PageID.3720    Page 15 of 36




  appeal, this time of the Court’s Order granting summary judgment against them.

  ECF 92.

               Defendants recklessly attempt to proceed against Plaintiff.

        On March 24, 2020, Defendants notified Plaintiff that they were moving

  forward immediately with a sexual misconduct hearing against him, which would

  take place remotely in the second half of April 2020. This hearing was of the utmost

  consequence and would have life-long ramifications for Plaintiff.

        As Defendants were well aware, their timing was disastrous for Plaintiff. As

  of March 12, 2020, the University had shut down all live classes and activities due

  to the COVID-19 pandemic and directed students to leave the campus. See

  University of Michigan, 2019 Novel Coronavirus COVID-19, Updated March 18,

  2020, https://coronavirus.umich.edu. Plaintiff drove home to California, where he

  attempted to resituate himself and keep up with his ongoing classes, laboratories,

  and final examinations remotely. The academic calendar had been set long ago:

  classes were scheduled to end on April 21, 2020, “study days” began April 23, 2020,

  and final exams would take place between April 23-30, 2020. Plaintiff’s final

  coursework and examination schedule was extraordinarily rigorous.

        On March 25, 2020, Plaintiff wrote to Defendants explaining that his April

  2020 schedule was so full of coursework, research, and examinations that he could

  not participate in a hearing during April:

                                               12
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3721    Page 16 of 36




        “I have permanently relocated back home to California following the
        University's directives urging all students to leave campus and move home
        given the COVID-19 crisis. According to your March 25, 2020 email, you
        plan to schedule the hearing during the second half of April; I am taking the
        most advanced electrical engineering/applied physics courses at Michigan and
        have classes during the week. As well, I have final exams, papers and projects
        due in the second half of April, and as such, I will not be available in April
        for a hearing as I will be deeply immersed in my studies and programming
        complex simulations.” Exhibit J.

  On April 6, 2020, Defendants set the hearing date for April 22, 2020. Plaintiff

  responded again seeking a brief delay until after April 30, including his schedule,

  and explaining, “I have resumed treatment based on what's been happening since

  your March 25 email regarding the fast-tracking of the hearing in the busiest and

  most critical two weeks of the semester. You will receive a letter shortly from my

  therapist.” ECF 98-1. Exhibit J. Plaintiff’s therapist requested a delay until after

  April 30, 2020.

        The University refused to delay the hearing, prompting the motion for

  injunction to be filed on April 10, 2020. As of that date, the all of the information

  Plaintiff provided to the University and this Court was accurate, excepting the dates

  for Plaintiff’s term papers, which he had inadvertently conflated with the due date

  for his Research Paper. Notably, Plaintiff was unaware of this oversight until May

  15, 2020. After Plaintiff’s motion was filed some of the dates of assignments were

  again changed by faculty. Plaintiff inadvertently neglected to advise counsel of these

  changes because of his hectic, rapidly-changing schedule and high stress and

                                           13
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20       PageID.3722    Page 17 of 36




  anxiety. Defendant did not file a Response brief, and cancelled the hearing,

  rendering the entire issue moot.

        Much of Plaintiff’s schedule as of April 6, 2020 reflected changes to the

  original course schedules and assignments based on disruptions caused by the

  COVID-19 pandemic. Due to the pandemic, the hearing was to occur remotely, with

  the parties participating from various locations. It was clear that no one would be

  returning to Ann Arbor, Michigan. Defendants’ non-specific, ever-shifting

  explanations for why the hearing could not proceed after April 30, 2020 did not make

  sense. For example, in that the hearing was going to be remote, the string of excuses

  offered that Claimant, the witnesses, and the hearing officer were unavailable every

  other day but April 22, 2020 (and were unavailable after April 30) was not plausible.

  Furthermore, Plaintiff has information that the University only contacted witnesses

  regarding their availability to attend the hearing on April 13, 2020—nearly a week

  after an email from the University claiming that witnesses were unavailable except

  on April 22, 2020. Exhibit J. There has never been any evidence that the hearing

  officer had a scheduling conflict that would have prevented the hearing from taking

  place after May 8, 2020. Nor was there an explanation as to why another hearing

  officer could not be used.

        Defendants also falsely stated in an April 15, 2020 email that accommodating

  Plaintiff’s academic schedule would not allow the hearing officer sufficient time to

                                           14
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3723     Page 18 of 36




  complete a written report of his findings. Id. This is demonstrably false. Defendants’

  2019 Interim Policy provides that the hearing officer’s opinion should be issued

  within two weeks of a hearing. ECF 47-3, Page ID 1465 (“The hearing officer will

  strive to issue the written notice of hearing outcome within fourteen (14) calendar

  days of the hearing.”). A hearing date of May 9, 2020 or shortly thereafter would

  have provided the hearing officer nearly a month.

        According to Defendants’ counsel, their unwillingness to schedule the hearing

  after May 8 was ultimately based in large part on their desire to take specific punitive

  action against Plaintiff—withholding his degree. Id.

        Defendants also continue to perpetuate the false notion that the Claimant’s

  participation at the hearing was “required.” ECF 123, Page ID 3611. The 2019

  Interim Policy states that, “If the University learns that the Claimant, the

  Respondent, or a material witness will not attend the hearing, the Title IX

  Coordinator will determine in their discretion whether the University will proceed

  with the hearing.” Id. at Page ID 1462. It also states that the participation of all

  parties and witnesses is “voluntary.” Id. at Page ID 1456 (“Claimants, Respondents,

  or witnesses may choose to participate or decline to participate in the investigative

  resolution process.”) The University’s Policy permitted the Claimant’s complaint to

  be adjudicated in her absence. The University made a unilateral decision not to do

  so.


                                            15
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3724    Page 19 of 36




    At the Last Minute, Defendants Close the Student Conduct Case, Blaming
                            Plaintiff and the Courts

        On April 14, 2020, the Court set a telephonic conference on the motion for

  injunctive relief for April 16 at 3:00 p.m. Defendants’ response to Plaintiff’s motion

  was due by 12:00 p.m. on April 16, 2020. Four hours before the hearing, Plaintiff

  received the following email from Elizabeth Seney, Senior Associate Director &

  Title IX Coordinator University of Michigan, permanently ending the entire OIE

  process and hearing:

        “I am writing to let you know that I learned this morning that the Claimant no
        longer wants to proceed or participate in the investigative resolution process.
        As a result, the University is closing the investigative resolution process. The
        process will be permanently closed, the hearing will not occur, and no finding
        will be reached with respect to the Policy. The investigative resolution will
        not be able to be re-opened at a later date.” Exhibit J.

        The decision not to proceed with the OIE hearing was solely in Defendants’

  control. There was no requirement that the Claimant be present for a hearing. ECF

  47-3, Page ID 1462 (“The University expects that both Claimant and Respondent

  will attend a prehearing meeting and the hearing, but neither party is required to

  participate in the prehearing meeting or the hearing.”) Defendants had made clear to

  Plaintiff that the hearing was going forward on April 22, 2020 whether or not he was

  present, and that “the OIE is not granting a request to further delay the hearing.” Id.

  Defendants cannot tenably argue that that hearing had to be cancelled; it was a

  unilateral choice they made.

                                            16
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20           PageID.3725    Page 20 of 36




         On April 17, 2020, Defendants filed a “Status Report on Further District Court

  Proceedings” with the Sixth Circuit. See Case No. 20-1248, RE 22. This document

  includes unsupported assertions as to Claimant, Plaintiff, and the Court:

           “Yesterday morning, after Doe’s latest salvo in this flurry of ever-resurrecting
           litigation, the Claimant—who has for nearly two years watched Doe and the
           district court prevent the University from completing its investigation into her
           allegations of rape and from conducting a hearing—informed the University
           that she would no longer participate in this fitful process (even if the court
           were to permit the hearing)…Regrettably, this ending starkly illustrates why
           the federal courts should not “entangl[e] themselves” with unripe claims and
           “interfere[]” in an ongoing process…”Id. at Page 3-4

  This statement sums up the entirety of Defendants’ position in this case: Defendants

  believe they should have been allowed to proceed against Plaintiff in any way they

  wished, regardless of the Constitution, and only if Plaintiff were expelled should he

  be heard to complain. As the Court explained in its decision, there is no support for

  this position in the law. ECF 90. Despite a well-documented record that Defendants’

  strategy of attempting to elude Sixth Circuit dictates delayed and multiplied these

  proceedings, Defendants disclaim all responsibility for their actions.

  III.     FACTS

           The table below sets forth the factual explanation and evidentiary basis for

  Plaintiff’s final coursework and examination schedule, which Defendants challenge

  in their motion.




                                              17
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20       PageID.3726   Page 21 of 36




                                CLASS 1
  ASSIGNMENT              EXPLANATION                               EVIDENCE
             This course originally included a
             requirement to complete group in-class
             exercises as a means to ensure participation.

                   Due to the COVID-19 pandemic, and the
                   resulting switch to online classes, during the
                   March 16, 2020 lecture, Plaintiff’s
                   professor verbally communicated that the
                   remaining in-class exercises would now be
                   take-home      exercises      (“homework”).
                   Accordingly, Plaintiff would have take-
                   home homework exercises due during the
                   April 13 and 20, 2020 lectures.

                 To ensure continuing participation in
                 lecture and that these exercises were being Exhibit A
  Homework due
                 completed, Plaintiff’s professor would ask
  April 13, 2020
                 each team to verbally report on their Exhibit I
                 answers to the homework during the
                 lectures in which they were due. Plaintiff
                 and his classmates were also questioned by
                 the Professor about their answers.

                   During the April 6, 2020 lecture, Plaintiff’s
                   professor verbally confirmed that this
                   assignment would be due April 13, 2020.

                   Plaintiff’s professor did not record the
                   March 16, 2020 or April 6, 2020 lectures.

                 The Canvas course page was not updated to
                 reflect the changes to the exercises or their
                 due dates.
                 Due to the COVID-19 pandemic, and the
                                                               Exhibit B
  Homework due resulting switch to online classes, during the
  April 20, 2020 March 16, 2020 lecture, Plaintiff’s
                                                               Exhibit I
                 professor verbally communicated that the
                                          18
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20     PageID.3727   Page 22 of 36




                  remaining in-class exercises would now be
                  take-home     exercises     (“homework”).
                  Accordingly, Plaintiff would         have
                  homework exercises due during the April
                  13 and 20, 2020 lectures.

                  During the April 6, 2020 lecture, Plaintiff’s
                  professor verbally confirmed that the class
                  would be responsible for a take-home
                  homework exercise for the week of April
                  13, 2020, which would be due during the
                  April 20, 2020 lecture.

                  During the April 13, 2020 lecture,
                  Plaintiff’s professor verbally confirmed that
                  this take-home homework exercise would
                  be due on April 20, 2020.

                 Plaintiff’s professor did not record the
                 March 16, April 6, or April 13, 2020
                 lectures. The Canvas course page was not
                 updated to reflect this information.
                 This examination was originally scheduled
                 for April 23, 2020 by the UM Registrar’s
                 Office at the beginning of the semester.
                 However, during the March 11, 2020
                 lecture, Plaintiff’s professor verbally
                 announced that it was delayed to April 27,
  Final          2020 due to expected disruption from the Exhibit I
  examination on COVID-19 pandemic.
  April 27, 2020                                             Exhibit C
                 During the April 13, 2020 lecture,
                 Plaintiff’s professor stated that this
                 examination was cancelled due to technical
                 issues with conducting it remotely.
                 Plaintiff’s professor did not record of the
                 April 13, 2020 lecture.



                                         19
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20     PageID.3728         Page 23 of 36




                   This presentation was originally scheduled
                   for April 20, 2020, but during the March 11,
                   2020 lecture, Plaintiff’s professor stated
                   that it was delayed to April 30, 2020 due to
                   expected disruption from the COVID-19
  Term             pandemic.                                    Exhibit D
  Presentation on
  April 30, 2020 During the April 13, 2020 lecture,               Exhibit I
                  Plaintiff’s professor verbally announced
                  that this presentation was cancelled due to
                  technical issues with conducting it
                  remotely. Plaintiff’s professor did not
                  record the April 13, 2020 lecture.
                  Plaintiff’s schedule inadvertently confused
                  the April 30, 2020 due date for his Research
                  Paper with the April 20, 2020 due date for      Exhibit I
                  this term paper.
  Term Paper due
                                                                  Exhibit E
  April 20, 2020
                  Plaintiff’s teammate submitted this term
                  paper on April 20, 2020. Plaintiff’s
                  professor confirmed receipt of the paper on
                  April 29, 2020.
                                      CLASS 2
      EVENT                     EXPLANATION                          EVIDENCE
                  This course included weekly homework
                  assignments concerning each chapter
                  covered. Based on the pacing of class
                  lectures and material yet to be covered as of
  Homework due
                  April 6, 2020, the homework for Chapter 8
  on April 14,                                                    Exhibit F
                  would be due on April 14, 2020.
  2020
               This homework was indeed assigned via a
               Canvas announcement on Monday, April 6,
               2020, with a due date of April 14, 2020.
  Homework due As with the homework due on April 14, Exhibit G
  on April 21, 2020, based on the pacing of class lectures
  2020         and material yet to be covered as of April 6, Exhibit I


                                         20
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20       PageID.3729   Page 24 of 36




                   2020, the homework for Chapters 9 and 10
                   would be due on April 21, 2020.

                   Due to disruptions from the COVID-19
                   pandemic, during the April 14, 2020
                   lecture, Plaintiff’s professor stated that
                   since the April 21, 2020 due date for this
                   assignment fell two days before the final
                   examination date of April 23, 2020, and
                   because it covered two chapters, it would
                   not be graded.

                   He instructed that the class should instead
                   complete the problems as preparation for
                   the upcoming final examination. According
                   to Plaintiff’s professor, in order to do well
                   on the exam, this assignment should be
                   completed in due course.

                   Plaintiff’s professor did not record the April
                   14, 2020 lecture, nor was the Canvas course
                   page updated to reflect this information.
                   This examination was originally scheduled
                   for April 23, 2020 by the UM Registrar’s
                   Office at the beginning of the semester.
  Final
                 During the April 16, 2020 lecture,
  examination on                                               Exhibit H
                 Plaintiff’s professor stated that the
  April 23, 2020
                 examination date would be changed. On
                 April 17, 2020, Plaintiff’s professor
                 changed the date of the examination to April
                 24, 2020 via email communication.
                 The deliverables for Plaintiff’s term project
                 comprised his paper and his presentation.
                 The due date referenced in Plaintiff’s Brief
  Term Project   ECF 97, Page ID 2768 is April 30, 2020, Exhibit I
                 because Plaintiff inadvertently conflated the
                 due date for the last component, the term
                 paper, with the due date for his Research

                                          21
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20      PageID.3730    Page 25 of 36




                   Paper. ECF 98-1 does not reference a due
                   date for the term project, but rather includes
                   the paper and presentation due dates.
                   Plaintiff’s schedule inadvertently confused
                   the April 30, 2020 due date for his Research
                   Paper with the April 15, 2020 due date for
                   this term paper.                               Exhibit K
  Term Paper due
  April 15, 2020
                 Plaintiff’s teammate submitted this paper Exhibit I
                 on April 15, 2020. Plaintiff’s professor
                 confirmed receipt of the paper on April 28,
                 2020.
                               RESEARCH PAPER
                 Plaintiff inadvertently attributed this
                 meeting to Class 2, rather than to his
                 Research Paper. This Research Paper
  April 22, 2020
                 preparation meeting occurred on April 22,
  Research Paper                                             Exhibit I
                 2020.
  meeting
                  This was a remote meeting with Plaintiff’s
                  teammates to write their paper.
                  Plaintiff inadvertently attributed these
  April 14-30,    entries to Class 2. The simulation coding
  2020            and debugging, and simulation work was
                  performed as reflected on Plaintiff’s
  Research Paper schedule (ECF 98-1) but it was done for his
  simulation      Research Paper, not Class 2.
                                                              Exhibit I
  coding &
  debugging       Plaintiff did perform simulation and coding
                  for the Class 2 term paper during the first
  Research Paper have of April 2020 as described in his brief
  simulation work that were not accounted for on his schedule
                  ECF 98-1.

  IV.   LEGAL STANDARD




                                         22
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3731    Page 26 of 36




        A court may assess attorney's fees under its inherent powers when a party has

  acted in bad faith, vexatiously, wantonly, or for oppressive reasons, or when the

  conduct is tantamount to bad faith. Metz v. Unizan Bank, 655 F.3d 485, 489 (6th Cir.

  2011) quoting Chambers v. NASCO, Inc., 501 U.S. 32 at 45–46 (1991) and Roadway

  Express, Inc. v. Piper, 447 U.S. 752, 767 (1980). “Because inherent powers are

  shielded from direct democratic controls, they must be exercised with restraint and

  discretion.” Roadway Express, 447 U.S. at 764.

        A court may impose sanctions pursuant to its inherent powers only when it

  finds that the action in question was taken in bad faith. First Bank of Marietta v.

  Hartford Underwriters Ins. Co., 307 F.3d 501, 517 (6th Cir. 2002). See also In re

  Ruben, 825 F.2d 977, 983 (6th Cir. 1987) Bad faith generally falls within one of two

  categories: (1) bad faith occurring during the course of the litigation; and (2) bad

  faith in bringing an action or in causing an action to be brought. Shimman v. Int’l

  Union of Operating Engineers, Local 18, 744 F.2d 1226, 1230 (6th Cir. 1984). In

  Williamson v. Recovery Limited Partnership, the Sixth Circuit noted that the framing

  of the court’s inquiry is slightly different depending on which variety of bad faith is

  alleged. 826 F.3d 297, 301-03 (6th Cir. 2016). Broadly, in Williamson, defendants

  defied a court order to produce records for an accounting of gold from a shipwreck

  through a variety of maneuvers. This went on for years. Plaintiffs sought sanctions

  under the court’s inherent authority. While the Sixth Circuit ultimately upheld the

                                            23
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20           PageID.3732     Page 27 of 36




  sanctions imposed against defendants, the court rejected the district court’s use of

  the Big Yank test 1, finding that its use was limited to a situation in which the plaintiff

  is alleged to have filed a frivolous lawsuit (i.e. bad faith in the institution of the

  action) and “that test is not applicable to this case, which involved a motion for

  sanctions against a stonewalling attorney.” Id. at 302.

        The Williamson court framed the applicable analysis as two-pronged: “In our

  view, the proper question is whether Robol showed bad faith by ... hampering [the]

  enforcement of a court order. That inquiry requires us to ask two questions: Did the

  party or attorney engage in conduct that hampered the enforcement of a court order?

  If so, did that party or attorney act in bad faith?” Id.

  V.    ARGUMENT

        1.     Plaintiff did not intentionally or materially misrepresent his
               academic schedule

        As evidence in support of their Motion, Defendants introduced an affidavit

  and a screenshot from the Canvas course website for one of Plaintiff’s two courses.

  The affiant, an Associate Dean of Students, does not have first-hand knowledge of

  Plaintiff’s course requirements. Nor do Defendants explain how the Associate Dean

  came to be “familiar” with them. The Associate Dean neither discloses her sources


  1In Big Yank, the Sixth Circuit held that a plaintiff can be sanctioned for advancing
  claims in bad faith if the court finds “[1] that the claims advanced were meritless,
  [2] that counsel knew or should have known this, and [3] that the motive for filing
  the suit was for an improper purpose.” 125 F.3d 308, 313 (6th Cir. 1997).
                                              24
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20      PageID.3733    Page 28 of 36




  of information, nor states that she consulted any source other than Canvas. She

  notably fails to explain the purpose, use requirements, and context for Canvas, or

  explain how the platform was actually employed by Plaintiff’s individual professors

  during the applicable timeframe. Defendants have not laid a proper foundation for

  Canvas’s reliability—such as evidence that Plaintiff’s professors were required to,

  and did, record each changing development on the site. Indeed, Defendants

  introduced no evidence at all establishing that the information reflected on Canvas,

  including the information in Exhibit 1, was accurate and up-to-date as of the date

  Plaintiff’s motion, or their own motion were filed. There is therefore no foundation

  for the Court to accept the veracity of the screenshot attached at Exhibit 1, or the

  information contained in the affidavit otherwise derived from Canvas.

        With respect to Class 1, Plaintiff adduced evidence of his homework

  assignments due on April 13 and 21, 2020, respectively. Exhibits A, B, I.

  Defendants relied on the screenshot of the Canvas course website in support of this

  argument, but attached nothing showing that Plaintiff’s professor actually used the

  site to record outstanding assignments during the time period at issue. As set forth

  in Plaintiff’s affidavit, his professor did not update the Canvas course website—or

  create any other documentation— to reflect the changes to the homework

  assignments due to the COVID-19 pandemic. Id. Defendants’ claims as to these

  assignments are meritless.

                                          25
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3734    Page 29 of 36




        Plaintiff further adduced evidence that on March 11, 2020, the due date for

  his term presentation was delayed to April 30, 2020. Exhibits D, I. Defendants failed

  to confirm with the professor whether disruptions from COVID-19 impacted course

  deadlines, and whether he used the Canvas course website to record these changes.

  These facts could easily be ascertained without identifying Plaintiff 2. The

  presentation was cancelled on April 13, 2020. Plaintiff inadvertently neglected to

  advise counsel of this change because of his hectic, rapidly-changing schedule and

  high stress and anxiety. Id. However, as of April 10, 2020, when his motion was

  filed, his presentation was indeed due on April 30, 2020. While Plaintiff’s schedule

  inadvertently confused the due date for this paper, he was unaware of this clerical

  error until May 15, 2020. He produced documentation of his professor’s

  confirmation that it was timely submitted. Id.

        Finally, Plaintiff provided evidence that his professor changed the date of this

  examination to April 27, 2020. Exhibits C, I. Defendants either failed to take basic

  steps to confirm the accuracy of their claims, or intentionally withheld information

  from the Court. Confirming the date of the final examination in this course as of

  April 10, 2020 could have been as easy as checking with the Registrar’s office, or

  sending an email to the professor. Again, this could have been done without


  2
    Plaintiff specifically objected to Defendants contacting his professors in order to
  change his course schedule, which could not be done without identifying him and
  linking him to the sexual misconduct complaint process.
                                           26
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3735    Page 30 of 36




  identifying Plaintiff. The exam was verbally cancelled on April 13, 2020. Exhibit I.

  Plaintiff inadvertently neglected to advise counsel of this change because of his

  hectic, rapidly-changing schedule and high stress and anxiety. Id. However, as of

  April 10, 2020, when his motion was filed, his exam was indeed scheduled for April

  27, 2020. Exhibits C, I.

        Defendants’ claims about Plaintiff’s requirements for Class 2 are equally

  false. Despite purporting to rely on the Canvas system, Defendants failed to provide

  information to the Court from Canvas showing that Plaintiff’s homework was due

  on April 14 2020. Exhibit F. Considering this was assigned via Canvas, it strongly

  appears that Defendants and the affiant intentionally sought to mislead the Court on

  this point. Furthermore, Plaintiff adduced evidence that although his professor

  decided on April 14, 2020 not to grade the homework originally due April 21, 2020,

  he was still obliged to complete it on time, and did so. Exhibits G, I.

        Plaintiff further showed that he was scheduled to and did attend a paper

  preparation meeting with his Research Paper team on April 22, 2020. Exhibit I.

  While ECF 98-1 inadvertently attributed this meeting to the term paper for Class 2,

  this unintentional clerical error was unknown to Plaintiff until May 15, 2020. Id.

  Defendants produced no evidence he did not have this meeting, nor any evidence

  that any of Plaintiff’s team meetings would be reflected on the Canvas course site.




                                           27
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20         PageID.3736     Page 31 of 36




        Defendants also falsely asserted that as of the date his motion was filed, his

  final examination was not scheduled for April 23, 2020. Plaintiff adduced evidence

  that as of the date he filed his motion, this examination was scheduled for April 23,

  2020, per the University’s Registrar. Exhibit H. A day after the Court dismissed his

  motion as moot, his professor changed the date of the examination to April 24, 2020.

  Id. Considering Defendants’ complete, unfettered access to all information as to

  when this examination was scheduled by the University, Defendants again appear to

  have intentionally misled the Court as to the date of this examination.

        Finally, Plaintiff proved he was assigned a term paper for this class which was

  due on April 15, 2020. Exhibits K, I. Plaintiff’s clerical error as to the due date for

  this paper was nothing more than an inadvertent oversight, and was unknown to him

  until May 15, 2020. His professor confirmed timely receipt of the paper on April 28,

  2020. Id. Again, Defendants failed to examine their own documents and sources and

  confirm their allegations as to the existence of this paper with their employees with

  first-hand knowledge. Defendants’ and the affiant recklessly, and seemingly

  intentionally failed to take even the most basic steps to corroborate the requirements

  for this course.

        To sum up, Plaintiff’s motion, brief, and ECF 98-1 provided a truthful account

  of his academic obligations as of the date it was filed. Plaintiff’s course requirements

  changed multiple times in rapid succession, and most of these changes were not

                                            28
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3737    Page 32 of 36




  documented. Plaintiff made inadvertent clerical errors which he was unaware of both

  at the time his schedule was filed and up until the date of this response. Moreover,

  Plaintiff inadvertently neglected to advise counsel of further changes to his schedule

  made during the pendency of the Motion because of his preoccupation with his

  coursework and high anxiety. As of both April 10, 2020 and April 16, 2020, Plaintiff

  was under the impression that ECF 98-1 was a true and accurate summary of his

  academic obligations.

        Ultimately, Plaintiff’s unintentional oversights were not substantively

  meaningful. Defendants flatly refused to move the date of the hearing to any day

  other than April 22, 2020. Exhibit J. Moreover, even in light of the changes to his

  schedule, Plaintiff still would have been unable to prepare for and attend the hearing

  on April 22, 2020 or any other date in April. His academic schedule remained too

  full to balance his coursework and research with a life-changing sexual misconduct

  hearing.

        Defendants’ affidavit and screenshot failed to provide up-to-date, first-hand

  information about his schedule. Nor did Defendants bother to corroborate their

  claims by checking their official records, or consulting employees who would have

  known the truth. The very source Defendants purported to rely on as the entire basis

  for their motion—Canvas—contradicts their assertions. Plaintiff did not engage in

  any sanctionable conduct.

                                           29
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20       PageID.3738    Page 33 of 36




        2.     Neither Plaintiff nor his counsel acted in bad faith

        “Bad faith presents an issue of intent that is a factual issue.” First Bank of

  Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, n. 16 (6th Cir. 2002). As

  set forth above, Plaintiff did not misrepresent his schedule; he acted in good faith

  when he set forth his academic obligations as they were known to him on April 10,

  2020. He was truthful, and did not file his Motion for Injunctive Relief with any

  intent to mislead. As of the date it was filed, Plaintiff believed that ECF 98-1

  accurately reflected his academic obligations. His two inadvertent clerical errors as

  to the due dates of his term papers were neither ill-intended or known to him until

  May 15, 2020. The due dates did not change the fact that he was still responsible for

  completing two term papers and a research paper within April 2020.

        Additionally, Plaintiff’s course requirements changed multiple times in rapid

  succession, and most of these changes were not documented. Plaintiff inadvertently

  neglected to advise counsel of changes to his schedule made during the pendency of

  the Motion because of his preoccupation with his coursework and high anxiety. As

  of both April 10, 2020 and April 16, 2020, Plaintiff was under the impression that

  ECF 98-1 was a true and accurate summary of his academic obligations. There is no

  evidence that oversights were anything more than innocent mistakes made under

  pressure.




                                           30
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3739    Page 34 of 36




        Ultimately, Plaintiff’s unintentional oversights were not substantively

  meaningful. Under these conditions, Plaintiff would not have been able to prepare

  for and attend a hearing during April 2020. His academic schedule was too full to

  balance his coursework and research with a life-changing sexual misconduct

  hearing. Defendants failed to meet their evidentiary burden of introducing proof of

  any bad intent, and accordingly, their Motion should be denied.

        For their part, Defendants’ counsel failed to conduct an appropriate

  investigation into the facts that was reasonable under the circumstances. Particularly

  in light of the enormous disruption to the University caused by the COVID-19

  pandemic, counsel should have taken steps to ensure their information was accurate.

  This could have been accomplished as easily as sending a few emails. Defendants

  refused to respond at all when Plaintiff offered to show proof that would have

  obviated their motion for sanctions. Instead, they ignored the known risk that

  COVID-19 would cause professors to change their course schedules on a rapid basis.

  See United States v. Wallace, 964 F.2d 1214, 1220 (D.C. Cir. 1992) .

        Notably, Defendants improperly seek recovery of attorney fees for a response

  brief they never filed to a motion that was dismissed as moot. Further compounding

  the improper posture of their Motion, this response brief was never filed because of

  the Defendants’ own unilateral actions—they decided to cancel the hearing and close

  the student conduct complaint process against Plaintiff, triggering the Court to deny

                                           31
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20        PageID.3740    Page 35 of 36




  Plaintiff’s motion as moot, and cancel the briefing schedule. Defendants failed to

  cite any cases where the Court provided attorney fees as sanctions for briefing that

  was never filed on a motion that was denied as moot because of the movant’s actions

  before it was fully briefed, heard, or decided. Nor do they explain how the

  proceedings could be multiplied by a motion dismissed as moot before the response

  was filed. There was no bad faith by Plaintiff, although it does not appear the same

  can be said for Defendants. Their motion should be denied.

  VI.   CONCLUSION

        Wherefore, Plaintiff respectfully requests that this Honorable Court deny

  Defendants’ Motion.

  Dated: May 15, 2020                    Respectfully submitted,

                                         DEBORAH GORDON LAW
                                         /s/ Deborah L. Gordon (P27058)
                                         Elizabeth Marzotto Taylor (P82061)
                                         Attorneys for Plaintiff
                                         33 Bloomfield Hills Parkway, Suite 220
                                         Bloomfield Hills, Michigan 48304
                                         (248) 258-2500
                                         dgordon@deborahgordonlaw.com
                                         emarzottotaylor@deborahgordonlaw.com

                           CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using the ECF system, which will send
  notification of such filing and service of said documents to all parties through their
  counsel of record.

                                         DEBORAH GORDON LAW
                                           32
Case 2:18-cv-11776-AJT-EAS ECF No. 129 filed 05/15/20   PageID.3741   Page 36 of 36




                                     /s/Deborah L. Gordon (P27058)
                                     Attorneys for Plaintiff
                                     33 Bloomfield Hills Parkway, Suite 220
                                     Bloomfield Hills, Michigan 48304
                                     (248) 258-2500
                                     dgordon@deborahgordonlaw.com




                                       33
